916 F.2d 567
COMMONWEALTH OF the NORTHERN MARIANA ISLANDS, Plaintiff-Appellee,v.Anthony S. PETERS, Defendant-Appellant.
No. 90-10258.
United States Court of Appeals,Ninth Circuit.
Submitted Aug. 17, 1990.*Decided Oct. 16, 1990.

William Fitzgerald, Fitzgerald, Herald & Bergsma, Saipan, N. Mariana Islands, for defendant-appellant.
John Cool, Asst. Atty. Gen., Atty. Gen. Office, Saipan, N. Mariana Islands, for plaintiff-appellee.
Appeal from the Appellate Division of the United States District Court for the Northern Mariana Islands.
Before GOODWIN, KOZINSKI and NOONAN, Circuit Judges.

ORDER

1
Anthony Peters appeals his conviction of driving under the influence.  He was convicted in the trial court of the Commonwealth of the Northern Mariana Islands.  He appealed to the Appellate Division of the United States District Court for the Northern Mariana Islands, which affirmed his conviction.  We reverse the judgment of the Appellate Division and dismiss the appeal for want of federal jurisdiction.  Commonwealth of the Northern Mariana Islands v. Kawano, 917 F.2d 379 (9th Cir.1990).



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed.R.App.P. 34(a)